Citation Nr: 1541406	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-10 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether a previously denied claim for service connection for claw toes, claimed as flat feet, should be reconsidered.

2.  Entitlement to service connection for claw toes, claimed as flat feet (bilateral foot disorder).

3.  Entitlement to an initial, compensable rating for service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, granted service connection bilateral sensorineural hearing loss and assigned an initial, noncompensable rating, effective January 30, 2010 (the date of the claim for service connection).  In addition, the Veteran's request to reopen his claim for service connection for claw toes, claimed as a flat feet, was denied.  In August 2010, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned and the denial of his request to reopen.  A statement of the case (SOC) was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned held the record open for 60 days to allow for the submission of additional evidence.  No new evidence was submitted within that period.  Subsequently, however, the Veteran submitted additional evidence, including lay statements from fellow service members, service treatment records, a September 2014 VA examination report, and VA treatment records.  In January 2015, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

As regards characterization of the appeal, the Board notes that, because the Veteran's claim for bilateral sensorineural hearing loss involves disagreement with the initial rating assigned following the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Moreover, although the claim involving a bilateral foot disorder was adjudicated as a previously-denied claim for service connection, for reasons made clear below, the Board has characterized this matter as reflected on the title page.  Given the fully favorable disposition, the Veteran is not prejudiced in this regard.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

The Board's decision addressing the matter of whether the previously denied claim for service connection for clawed toes, claimed as flat feet, should be reconsidered is set forth below.  The Veteran's claims for service connection for a bilateral foot disorder and for a higher rating for bilateral sensorineural hearing loss are addressed in the remand following the order; these matters are remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

2.  In a June 1986 rating decision, the RO denied service connection for claw toes, claimed as flat feet; although notified of the denial in a June 1986 letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the June 1986 denial of the claim for service connection for claw toes, claimed as flat feet, includes relevant official service department records not previously considered.


CONCLUSION OF LAW

As evidence received since the RO's unappealed June 1986 denial includes service department record not previously considered, the criteria for reconsideration of the claim for service connection for claw toes, claimed as flat feet, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the matter adjudicated as a request to reopen the  claim for service connection for claw toes, claimed as flat feet, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran's initial claim for service connection for claw toes, claimed as flat feet, was denied in a June 1986 rating decision.  The evidence then of record included the Veteran's service treatment records which were silent for any complaints, findings, or diagnosis relative to the Veteran's feet, as well as a June 1986 VA examination report.  The basis for the June 1986 denial was that the record did not document in-service treatment of the Veteran's claw toes and that there was no evidence that the Veteran's experienced a continuity of symptoms following service.

In a June 1986 letter, the RO provided the Veteran notice of the denial of his claim, and of his appellate rights.  However, the Veteran did not initiate an appeal of the June 1986 decision.  See 38 C.F.R. § § 20.200, 20,201.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such a claim if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In addition to other newly submitted evidence, to include lay statements and VA treatment records, following the June 1986 denial, official service treatment records from the Veteran's active duty service were associated with the Veteran's claims file.  These records reflect treatment for the Veteran's bilateral feet, including treatment for what were called "bent toes," fore foot adductus, and hammer toes.   These records are relevant to the Veteran's present claim on appeal, as they document in-service treatment of foot problems in July and August 1979.  These records were not associated with the claims file until January 2015 when the Veteran submitted them, along with a waiver of AOJ consideration.

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is not necessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).]


ORDER

The request to reconsider the claim for service connection for clawed toes, claimed as flat feet, is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims remaining on appeal is warranted.

With regard to the Veteran's claim for service connection for a bilateral foot disorder, the Veteran alleges that, although a bilateral foot disorder pre-existed his military service, his disorder was nevertheless aggravated beyond its natural progression by his military service.  See July 2014 Hearing Transcript, Pg. 4-5, 7.  Specifically, the Veteran, through his representative, argues that the combat boot he wore in service aggravated his condition and that he received a physical profile in service due to the problems associated with his combat boots.  See July 2014 Hearing Transcript, Pg. 4.  

In September 2014, the Veteran requested a VA Foot Conditions examination at the West Los Angeles VA Medical Center (VAMC) to address the nature and severity of his bilateral foot disorder.  The examiner diagnosed bilateral hammer toes, acquired pes cavus (claw foot), and plantar fasciitis.  During the examination, the Veteran stated that he went through a growth spurt during active service and that his combat boots were too tight.  He stated that, eventually, he was given a physical profile to wear gym shoes.  Following service, he underwent surgery on his second through fourth toes on both feet to have his tendons released.  He stated that, while his condition improved following his surgery, it eventually began to worsen, and he developed plantar fasciitis and hammers toes.  As the examination was performed at the Veteran's request, the examiner did not provide an opinion as to the etiology of the Veteran's bilateral foot disorder.

Given the Veteran's July 2014 hearing testimony, the Board finds that the evidence of record raises the issue of whether the Veteran was sound at service entrance.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, the VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran's October 1976 enlistment examination report documentation no finding or diagnosis of as to any disorder or disability associated with the Veteran's feet.  Therefore, the presumption of soundness attaches.  

The Veteran's service treatment records reflect numerous complaints associated with his feet in during his active service.  For example, in June 1979, the Veteran complained of uncomfortable boots causing pain.  In July 1979, the Veteran complained of "bent toes."  The Veteran was diagnosed with fore foot adductus.  Later that same month, the Veteran's problem was characterized as fore foot adductus and hammer toes.  Eventually, in July 1979, the Veteran was given a physical profile to wear sneakers or soft shoes for the remainder of his military service.

As the September 2014 VA examiner did not provide an opinion as to the etiology of any diagnosed  bilateral foot disability-let alone, address whether any bilateral foot disorder clearly and unmistakably existed prior to service and was not aggravated by service-and because the examiner did not have the opportunity to review the newly-associated service treatment records, the record does not include sufficient medical information to determine whether the presumption of soundness has been rebutted, or whether the record otherwise presents a basis for an award of service connection.   

Given the above, the Board finds that further medical information is needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2014), 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the AOJ should obtain an addendum opinion from the September 2014 examiner or another appropriate physician based on claims file review  (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a the physician designated to provide the requested opinion.

With regard to the Veteran's claim for a higher rating, the Veteran is seeking a higher initial rating for his service-connected bilateral sensorineural hearing loss.  The Veteran was last afforded a VA examination to evaluate his hearing disability in July 2010; however, the Veteran has alleged that his hearing disability has worsened since that time.  Specifically, during the July 2014 Board hearing, the Veteran stated that his hearing had worsened over the years following his July 2010 VA examination.  Other lay statements of record indicate his use of hearing aids to assist his hearing.

Given the above, and hence, the possibility of worsening of his bilateral sensorineural hearing loss, the Veteran should be afforded a new VA examination in order to assess the current nature and severity of his service-connected bilateral sensorineural hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical information in connection with these claims, to ensure that all due process requirements are met, and the record is complete,  the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that VA treatment records dated through February 2014 have been associated with the Veteran's claims file from the West Los Angeles VAMC.  With specific regard to the Veteran's bilateral sensorineural hearing loss, although VA treatment records dated through February 2014 are of record, those records do not reflect treatment for the Veteran's bilateral sensorineural hearing loss record dated beyond February 2010.  On remand, the AOJ should obtain any outstanding records of VA evaluation and/or treatment of the Veteran's bilateral foot disorder or bilateral sensorineural hearing loss. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards pertinent, private (non-VA) treatment for bilateral foot disorder or bilateral sensorineural hearing loss), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Adjudication of the claim for a higher rating should include consideration of whether "staged" rating of the Veteran's bilateral sensorineural hearing loss (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.  In adjudicating both claims, the AOJ should consider all evidence added to the record since the last adjudication of the claims-to include, for the sake of efficiency, evidence submitted to the Board (notwithstanding the waiver of initial AOJ consideration of that evidence).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the West Los Angeles VAMC any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since February 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA examiner who conducted the September 2014 VA Foot Conditions Disability Benefits Questionnaire.

If the September 2014 examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion, based on review of the claims file from an appropriate physician (if possible).  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a physician designated to provide the addendum opinion.

The entire electronic claims file (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should clearly identify all bilateral foot disabilities currently present or present at any point pertinent to the current claim for service connection (even if currently asymptomatic or resolved) .

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, based on sound medical principles, addressing the following:

(a) (1) Whether the disability clearly and unmistakably existed prior to the Veteran entry into active service, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of the Veteran's military service.

In addressing the above, if the examiner determines that there was an increase in severity of a pre-existing disability during service, the examiner should also indicate whether such increase was clearly and unmistakably due to the natural progression of the disorder.

(b)  For each bilateral foot disability determined not to have clearly and  unmistakably existed prior to service,  the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service.

In providing the requested opinions, the examiner must consider and discuss all pertinent in and post-service medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms.  

All examination findings/testing results (if any), along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an appropriate professional, at a VA medical facility.

The entire electronic claims file (in Virtual VA and VBMS), to include a complete copy of this REMAND, must be made available to the designated individual, the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies -in particular, audiometry and speech discrimination testing -should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85 (2015).

Also, the examiner should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.

All clinical findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the matters on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether "staged" rating of the Veteran's bilateral sensorineural hearing loss, pursuant to Fenderson (cited above) is appropriate).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


